Citation Nr: 0829154	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran performed recognized service in the Philippine 
Commonwealth Army from December 1941 to March 1945 in a 
beleaguered or missing status, save for the period from May 
to August 1942.   He also had recognized guerrilla service 
from March 1945 to May 1945, and Regular Philippine Army 
Service from May 1945 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of Philippines, which denied the benefit sought.


FINDINGS OF FACT

1.  The veteran was diagnosed with malaria during service.

2.  The veteran is not currently diagnosed with malaria, and 
does not have a current disability related to malaria.


CONCLUSION OF LAW

Malaria was not incurred or aggravated during active duty 
service, nor did it manifest to a compensable degree within 
one year after separation from active duty service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008);     
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in May 2006 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including private medical records, service medical 
records, and his Social Security file.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination in response to his claim.  The Board has 
determined, however, that VA has no obligation to provide an 
examination in this case.  Under the VCAA, when the record 
does not contain sufficient medial evidence to make a 
decision on the claim, VA is obliged to provide an 
examination when: (1) the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability; and (2) the record 
indicates that the disability or signs and symptoms of a 
current disability may be associated with active service.  38 
U.S.C.A. § 5103A(d).  The veteran does not meet the first 
element.  In this regard, the Board notes that the veteran's 
medical certificates do not reveal any current disability 
relating to malaria, and there is no competent evidence of a 
medical diagnosis of malaria since 1943.

In sum, there is not a scintilla of evidence that any VA 
error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, Social Security file, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2007).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Malaria, a tropical disease, will be considered to have been 
incurred in service if it becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from active duty, even though there is no evidence of such 
disease during the period of service.  The factual basis may 
be established by medical evidence, competent lay evidence, 
or both.  Medical evidence should set forth the physical 
findings and symptomatology elicited by examination within 
the applicable period.  Lay evidence should describe the 
material and relevant facts as to the veteran's disability 
observed within such period, not merely conclusions based 
upon opinion.  38 C.F.R. §§ 3.307(a)(4), (b), 3.309(b) 
(2007).  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection cannot be 
granted.  The veteran reported in an affidavit that he was 
diagnosed with malaria and hospitalized from August until 
September 1943.  Even assuming that the veteran had malaria 
while in service, he does not meet any other elements of 
service connection.

In this respect, the appellant's May 1945 separation physical 
revealed no evidence of malaria.  Indeed, while the record 
contains medical certificates from private treating 
physicians listing the veteran's current disabilities there 
is no indication that any of these disabilities were caused 
by or are related to malaria.  The veteran's service records 
are silent for any documented episodes of malaria after he 
was released from the hospital in September 1943.  Moreover, 
the veteran is not even currently shown to have malaria.

The record also does not show that malaria manifested to a 
compensable degree within one year following separation from 
service.  The earliest medical record provided is dated 
October 1996 and is completely unrelated to malaria.  
Therefore, a presumption of service connection is not 
warranted.  Id.

Congress specifically limits entitlement for a service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Given the lack of competent medical 
evidence showing that the veteran had malaria anytime within 
the 65 years following service or that he has any residuals 
of malaria at present, there can be no valid claim.  Brammer, 
3 Vet. App. at 223 (1992).  Accordingly, entitlement to 
service connection for malaria is denied.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for malaria is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


